



 
 
 
 
 
 
Exhibit 10.3
CONVENIO MODIFACTORIO A UN CONTRATO
DE APERTURA DE CREDITO EN CUENTA CORRIENTE QUE CELEBRAN:
 
AGREEMENT TO MODIFY CHECKING
ACCOUNT CREDIT OPENING CONTRACT
ENTERED INTO BY:
 
 
 
 
 
 
 
I.
BBVA BANCOMER, SOCIEDAD ANÓNIMA, INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO
BBVA BANCOMER, COMO ACREDITANTE, A QUIEN EN LO SUCESIVO SE DESIGNARÁ COMO
"BANCOMER", REPRESENTADA POR SUS APODERADOS, SEÑORES RAÚL PÉREZ SALDAÑA Y HUGO
ALEJANDRO GUTIERRÉZ MARTÍNEZ;
 
I.
BBVA BANCOMER, SOCIEDAD ANÓNIMA, INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO
BBVA BANCOMER, AS THE CREDITOR, WHICH HEREINAFTER WILL BE REFERRED TO AS
"BANCOMER", REPRESENTED BY ITS GENERAL COUNSELS, RAÚL PÉREZ SALDAÑA AND HUGO
ALEJANDRO GUTIERRÉZ MARTÍNEZ;
 
 
 
 
 
 
 
II.
LA SOCIEDAD DENOMINADA "AVICOLA PILGRIM'S PRIDE DE MÉXICO", SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE, A QUIEN SE DESIGNARÁ COMO "EL CLIENTE", REPRESENTADA POR EL
SEÑOR HÉCTOR RENÉ DURÁN MANTILLA.
 
II.
THE COMPANY TITLED "AVICOLA PILGRIM'S PRIDE DE MÉXICO", SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE, WHICH HEREINAFTER WILL BE REFERRED TO AS "THE CUSTOMER",
REPRESENTED BY HÉCTOR RENÉ DURÁN MANTILLA.
 
 
 
 
 
 
 
III.
CON LA COMPARECENCIA DE "PILGRIM'S PRIDE", SOCIEDAD DE RESPONSIBILIDAD LIMITADA
DE CAPITAL VARIABLE, Y "COMERCIALIZADORA DE CARNES DE MÉXICO", SOCIEDAD DE
RESPONSIBILIDAD LIMITADA DE CAPITAL VARIABLE, AMBAS RESPRESENTADAS EN ESTE ACTO
POR EL SEÑOR HÉCTOR RENÉ DURÁN MANTILLA, A QUIENES EN LO SUCESIVO EN SU CONJUNTO
SE LES DENOMINARÁ COMO "LOS FIADORES" Y CONJUNTAMENTE CON "BANCOMER" Y "EL
CLIENTE" COMO "LAS PARTES".
 
III.
WITH THE APPEARANCE OF "PILGRIM'S PRIDE", SOCIEDAD RESPONSIBILIDAD LIMITADA DE
CAPITAL VARIABLE, AND "COMERCIALIZADORA DE CARNES DE MÉXICO, SOCIEDAD
RESPONSIBILIDAD LIMITADA DE CAPITAL VARIABLE, BOTH REPRESENTED HEREIN BY HÉCTOR
RENÉ DURÁN MANTILLA, WHICH HEREINAFTER WILL BE REFERRED TO JOINTLY AS "THE
GUARANTORS" AND, ALONG WITH "BANCOMER" AND "THE CUSTOMER", AS "THE PARTIES."
 
 
 
 
 
 
 
AL TENOR DE LAS SIGUIENTES DECLARACIONES Y CLÁUSULAS.
 
THIS CONTRACT IS TO BE GOVERNED BY THE FOLLOWING STATEMENTS AND CLAUSES:
 
 
 
 
 
 
 
DECLARACIONES
 
RECITALS
 
 
 
 
 
 
 
I.- Declaran "LAS PARTES" que mediante escrito privado de fecha 23 de julio de
2014, celebraron un Contrato de Apertura de Crédito en Cuenta Corriente hasta
por la cantidad de $560'000,000.00 (Quinientos sesenta millones de pesos 00/100
Moneda Nacional), cuyo destino fue para capital de trabajo y con una vigencia de
3 (tres) años contados a partir de la fecha de firma del Contrato, esto es,
terminará precisamente el día 23 de julio de 2017, en lo sucesivo se le
denominará indistintamente "EL CONTRATO ORIGINAL" o el "CREDITO".
 
I.- "THE PARTIES" hereby state that, by means of a private document dated July
23, 2014, they entered into a Checking Account Credit Opening Contract for up to
the amount of $560,000,000.00 (Five Hundred Sixty Million and 00/100 Mexican
pesos) to be used for working capital. Said Contract was to be in effect for
three (3) years beginning on the Contract signing date, i.e., it will terminate
on precisely July 23, 2017. Hereinafter it will be referred to as either "THE
ORIGINAL CONTRACT", or the "LOAN".
 
 
 
 
 
 
 
II.- Declaran "LAS PARTES" que por así convenir a sus intereses, éstos otorgan
en este acto su plena conformidad para modificar "EL CONTRATO ORIGINAL" descrito
en la Declaración I (uno romano) de este Convenio, por lo que ve única y
exclusivamente a: (i) el incremento del importe del "CREDITO", y (ii) la tasa de
intereses, por lo que en consecuencia se hace necesario modificar: (a) el primer
párrafo de la Cláusula PRIMERA.- IMPORTE, y (b) el primer párrafo de la Cláusula
SEXTA.- INTERESES ORDINARIOS de "EL CONTRATO ORIGINAL" citado con anterioridad.
 
II.- "THE PARTIES" hereby state that, since it suits their interests, they
hereby grant their full consent to modify "THE ORIGINAL CONTRACT" described in
Section I (Roman Numeral I) of this Agreement so that it solely and exclusively
reads as follows: (i) The increase in the "LOAN" payment and (ii) interest rate,
such that there is a need to modify: (a) The first paragraph of Clause 1.
AMOUNT, and (b) The first paragraph of Clause 6. ORDINARY INTEREST of "THE
ORIGINAL CONTRACT", as cited previously.
 
 
 
 
 
 
 



/s/ RPS
/s/ HAGM
/s/ HRDM

--------------------------------------------------------------------------------





III.- Declaran "LAS PARTES" que en la celebración del presente Convenio no
existe error, dolo, mala fe, lesión, violencia, ni cualquier otro vicio del
consentimiento.
 
III.- "THE PARTIES" hereby state that entering into the Agreement does not
involve any error, malice, bad faith, injury, violence, or any other defect in
the consent.
 
 
 
 
 
 
 
IV.- Declaran "LAS PARTES" que se reconocen la personalidad con que se ostentan,
así como reconocen la fuerza y validez de las estipulaciones, declaraciones y
definiciones contenidas en este Convenio.
 
IV.- "THE PARTIES" hereby state that they acknowledge the powers that they wield
and recognize the force and validity of the stipulations, statements, and
definitions agreed to in this Agreement.
 
 
 
 
 
 
 
V.- Declaran "LAS PARTES", que es su voluntad celebrar el presente Convenio y
sujetarse a lo estipulado en las siguientes:
 
V.- "THE PARTIES" hereby stated that it is their will to enter into this
Agreement and to submit themselves to the following stipulations:
 
 
 
 
 
 
 
CLÁUSULAS
 
CLAUSES
 
 
 
 
 
 
 
PRIMERA. MODIFICACION A "EL CONTRATO ORIGINAL". Por virtud del presente
Convenio, se modifica el primer párrafo de la Cláusula PRIMERA correspondiente
al IMPORTE del "CREDITO" y el primer párrafo de la Cláusula
SEXTA correspondiente a los INTERESES ORDINARIOS, para que en lo sucesivo queden
redactadas y sean aplicables bajo los siguientes términos:
 
1. MODIFICATION OF "THE ORIGINAL CONTRACT". By virtue of this Agreement, the
first paragraph in Clause 1 is hereby modified as it relates to the "LOAN"
AMOUNT, along with the first paragraph in Clause 6 pertaining to ORDINARY
INTEREST such that hereinafter they read and are applicable using the following
terms:
 
 
 
 
 
 
 
 
"...
PRIMERA.- IMPORTE. Por virtud del presente contrato "BANCOMER" abre a "EL
CLIENTE un Crédito en Cuenta Corriente, hasta por la cantidad de
$1,500'000,000.00 (Mil quinientos millones de pesos 00/100 Moneda Nacional), en
lo sucesivo el "CREDITO".
..."
 
 
"...
1. AMOUNT. By virtue of this contract, "BANCOMER" is hereby granting a LOAN to
"THE CUSTOMER", to be deposited into the CUSTOMER's checking account, in the
amount of $1,500,000,000.00 (ONE BILLION FIVE HUNDRED MILLION AND 00/100 MEXICAN
PESOS), hereinafter referred to as the "LOAN."
..."
 
 
 
 
 
 
 
 
"...
SEXTA.- INTERESES ORDINARIOS. "EL CLIENTE" se obliga a pagar a "BANCOMER",
durante la vigencia del presente contrato, intereses ordinarios sobre la suerte
principal insoluta del "CREDITO", que se calcularán a una tasa anualizada que
será el equivalente a la Tasa TIIE (según se define más 0.90 (cero punto
noventa) puntos prcentuales.
..."
 
 
"...
6. ORDINARY INTEREST. "THE CUSTOMER", during the effective period of this
contract, must pay regular interest to "BANCOMER" on the outstanding principal
for the "LOAN". Said regular interest will be calculated at an annualized rate
that will be the equivalent of the TIIE Rate (as defined hereafter) plus 0.90
(zero point ninety) percent.
..."
 
 
 
 
 
 
 
SEGUNDA. RATIFICACIÓN DE LA FIANZA. Con el fin de seguir garantizando el
cumplimiento de las obligaciones contraídas por "EL CLIENTE" de acuerdo a lo
pactado en "EL CONTRATO ORIGINAL", especialmente la del puntual pago de capital,
la del pago de los intereses que se causen a las tasas convenidas, aún de los
causados y no cubiertos en un périodo, así como la del pago de los gastos que se
originen en virtud de "EL CONTRATO ORIGINAL" y del presente Convenio o de
resoluciones judiciales y de los que por Ley se causen, "LOS FIADORES",
ratifican por las modificaciones realizadas en la presente Convenio a "EL
CONTRATO ORIGINAL" en favor de "BANCOMER", la fianza, constituida originalmente
en "EL CONTRATO ORIGINAL" que se menciona en la Declaración I (uno romano) de
este Convenio.
 
2. RATIFICATION OF GUARANTEE. To continue guaranteeing fulfillment of the
obligations assumed by "THE CUSTOMER" according to the stipulations in "THE
ORIGINAL CONTRACT", especially about the payment to the principal, the payment
for interest arising form the stipulated rates, even for the payments that arise
that are not made in a period, as well as the payment for expenses that arise by
virtue of "THE ORIGINAL CONTRACT" and the Agreement or legal rulings and any
payments arising from the Law, "THE GUARANTORS" hereby ratify the modifications
made by this Agreement to "THE ORIGINAL CONTRACT" to the benefit of "BANCOMER",
the guarantee created originally in "THE ORIGINAL CONTRACT" as mentioned in
Statement I (Roman Number I) of this Agreement.
 
 
 
 
 
 
 



/s/ RPS
/s/ HAGM
/s/ HRDM

--------------------------------------------------------------------------------





TERCERA. DE LA NO NOVACIÓN. A excepción de las modificaciones a que se hizo
referencia en la Cláusula Primera de este Convenio, los comparecientes ratifican
el resto de "EL CONTRATO ORIGINAL" descrito en la Declaración I (uno romano) de
este Convenio, el cual prevalece con el mismo vigor y alcance legal que sus
otorgantes le confirieron al momento de celebrarlo, incluyendo desde luego las
FIANZAS otorgadas, por lo que "LAS PARTES" manifiestan expresamente que el
presente Convenio no constituye novación alguna, ni extinción de las
obligaciones contraídas originalmente en el Contrato de Apertura de Crédito en
Cuenta Corriente.
 
3. NON-RENEWAL. With the exception of the modifications referenced in Clause
1 of this Agreement, the parties hereby ratify the rest of "THE ORIGINAL
CONTRACT" described in Statement 1 (Roman Numeral I) of this Agreement, which
prevails with the same force and legal effect that its issuers conferred when
the Agreement was entered into, including as well the "GUARANTEES" issued such
that "THE PARTIES" hereby expressly state that this Agreement is not any renewal
whatsoever or extinguishment of the obligations entered into originally in the
Checking Account Credit Opening Contract.
 
 
 
 
 
 
 
CUARTA. DE LOS DOMICILIOS Y NOTIFICACIONES. Cualquier comunicación que deban
darse "LAS PARTES" bajo el presente Convenio, deberá hacerse por escrito
mediante correo certificado con acuse de recibo dirigido a la parte
correspondiente, o de cualquier otra forma fehaciente, en las direcciones que
"LAS PARTES" consignan a continuación:
 
4. DOMICILE AND SERVICE OF NOTIFICATIONS. Any communication that "THE
PARTIES" must serve related to this Agreement must be in writing by certified
mail with return receipt requested and addressed to the pertinent party or
served in any other reliable manner, to "THE PARTIES" addesses set down below:
 
 
 
 
 
 
 
"BANCOMER" en: Avenida Paseo de la Reforma número 510, Colonia Juárez, Código
Postal 06600, Delegación Cuauhtémoc, México, Distrito Federal.
 
BANCOMER at: Avenida Paseo de la Reforma number 510, Colonia Juárez, Postal Code
06600, Delegación Cuauhtémoc, Mexico City, the Federal District.
 
 
 
 
 
 
 
"EL CLIENTE" en: Privada de los Industriales número 115, Jurica, Código Postal
76100 en Querétaro, Querétaro.
 
"THE CUSTOMER" at: Privada de los Industriales number 115, Jurica, Postal Code
76100, in Querétaro, Querétaro.
 
 
 
 
 
 
 
"LOS FIADORES":
 
"THE GUARANTORS":
 
 
 
 
 
 
 
1. "PILGRIM'S PRIDE", SOCIEDAD DE RESPONSIBILIDAD LIMITADA DE CAPITAL VARIABLE
en: Privada de los Industriales número 115, Jurica, Código Postal 76100 en
Querétaro, Querétaro.
 
1. "PILGRIM'S PRIDE", SOCIEDAD DE RESPONSIBILIDAD LIMITADA DE CAPITAL VARIABLE
at: Privada de los Industriales number 115, Jurica, Postal Code 76100, in
Querétaro, Querétaro.
 
 
 
 
 
 
 
2. "COMERCIALIZADORA DE CARNES DE MÉXICO", SOCIEDAD DE RESPONSIBILIDAD LIMITADA
DE CAPITAL VARIABLE en: Privada de los Industriales número 115, Jurica, Código
Postal 76100 en Querétaro, Querétaro.
 
2. "COMERCIALIZADORA DE CARNES DE MÉXICO", SOCIEDAD DE RESPONSIBILIDAD LIMITADA
DE CAPITAL VARIABLE at: Privada de los Industriales number 115, Jurica, Postal
Code 76100, in Querétaro, Querétaro.
 
 
 
 
 
 
 
"EL CLIENTE" y "LOS FIADORES" deberán informar a "BANCOMER" del cambio en su
domicilio, con cuando menos 10 (diez) días hábiles de anticipación. En caso de
no hacerlo, todos los avisos, notificaciones y demás diligencias judiciales o
extrajudiciales que se hagan en el domicilio indicado por las mismas, en esta
cláusula, surtirán plenamente sus efectos.
 
"THE CUSTOMER" and "THE GUARANTORS" must report any change of domicile to
"BANCOMER" at least ten (10) business days in advance. If the change in domicile
is not reported, all the reports, notifications, and other legal or other
communications that are served at the domiciles indicated by them in this clause
will be held to have been legally served.
 
 
 
 
 
 
 
QUINTA. LEYES Y TRIBUNALES. Asimismo para todo lo relativo a la interpretación,
ejecución y cumplimiento del presente Convenio, "LAS PARTES" se someten a la
jurisdicción de las Leyes y Tribunales del la Ciudad de México, Distrito
Federal, renunciando expresamente al fuero de su domicilio presente o futuro.
 
5. LAWS AND COURTS OF LAW. Likewise, for anything related to interpreting,
executing and complying with this Agreement, "THE PARTIES" submit themselves to
the jurisdiction of the courts of law in Mexico City, the Federal District, and
hereby expressly waive any other venue related to their present or future
domicile.
 
 
 
 
 
 
 
Enterados del contenido y alcance del presente Convenio, "LAS PARTES" lo firman
por triplicado en la Ciudad de Querétaro, Querétaro el día 3 de noviembre de
2015.
 
IN WITNESS WHEREOF, "THE PARTIES" had set their hands until three true and
faithful copies hereof in the City of Querétaro, Querétaro, on the 3 day of
November 2015.







/s/ RPS
/s/ HAGM
/s/ HRDM

--------------------------------------------------------------------------------






"BANCOMER"
BBVA BANCOMER, S.A.
INSTITUCIÓN DE BANCA MÚLTIPLE,
GRUPO FINANCIERO BBVA BANCOMER
POR CONDUCTO DE SUS APODERADOS
 
"BANCOMER"
BBVA BANCOMER, S.A.
INSTITUCIÓN DE BANCA MÚLTIPLE,
GRUPO FINANCIERO BBVA BANCOMER
THROUGH THEIR ATTORNEYS
/s/ Raúl Pérez Saldaña
/s/ Hugo Alejandro Gutierréz Martínez
 
/s/ Raúl Pérez Saldaña
/s/ Hugo Alejandro Gutierréz Martínez
SEÑOR RAÚL PÉREZ SALDAÑA
SEÑOR HUGO ALEJANDRO GUTIERRÉZ MARTÍNEZ
 
RAÚL PÉREZ SALDAÑA
HUGO ALEJANDRO GUTIERRÉZ MARTÍNEZ
 
 
 
 
 
"EL CLIENTE"
"AVICOLA PILGRIM'S PRIDE DE MÉXICO",
S.A. DE C.V.
REPRESENTADA POR:
 
"THE CUSTOMER"
"AVICOLA PILGRIM'S PRIDE DE MÉXICO",
S.A. DE C.V.
REPRESENTED BY:
/s/ Héctor René Durán Mantilla
 
/s/ Héctor René Durán Mantilla
SEÑOR HÉCTOR RENÉ DURÁN MANTILLA
 
HÉCTOR RENÉ DURÁN MANTILLA
 
 
 
 
 
"LOS FIADORES"
"PILGRIM'S PRIDE", S. DE R.L. DE C.V.
REPRESENTADA POR:
 
"THE GUARANTORS"
"PILGRIM'S PRIDE", S. DE R.L. DE C.V.
REPRESENTED BY:
/s/ Héctor René Durán Mantilla
 
/s/ Héctor René Durán Mantilla
SEÑOR HÉCTOR RENÉ DURÁN MANTILLA
 
HÉCTOR RENÉ DURÁN MANTILLA
 
 
 
 
 
"LOS FIADORES"
"COMERCIALIZADORA DE CARNES DE MÉXICO", S. DE R.L. DE C.V.
REPRESENTADA POR:
 
"THE GUARANTORS"
"COMERCIALIZADORA DE CARNES DE MÉXICO", S. DE R.L. DE C.V.
REPRESENTED BY:
/s/ Héctor René Durán Mantilla
 
/s/ Héctor René Durán Mantilla
SEÑOR HÉCTOR RENÉ DURÁN MANTILLA
 
HÉCTOR RENÉ DURÁN MANTILLA
 
 
 
 
 
ESTA HOJA DE FIRMAS CORRESPONDE AL CONVENIO MODIFICATORIO A UN CONTRATO DE
APERTURA DE CREDITO EN CUENTA CORRIENTE CELEBRADO ENTRE LAS EMPRESA "AVICOLA
PILGRIM'S PRIDE DE MÉXICO", SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE Y "BBVA
BANCOMER", S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO BBVA
BANCOMER, DE FECHA 3 DE NOVIEMBRE DE 2015.
 
THIS SIGNATURE SHEET PERTAINS TO THE AGREEMENT TO MODIFY A CHECKING ACCOUNT
CREDIT OPENING CONTRACT ENTERED INTO BY THE COMPANY "AVICOLA PILGRIM'S PRIDE DE
MÉXICO", SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE AND "BBVA BANCOMER", S.A.,
INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO BBVA BANCOMER, DATED THE 3 DAY
OF NOVEMBER 2015.






